DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.  Claims 3 and 4 were cancelled.  Claim 1, 10 and 11 were amended.  New claim 12 was added.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter “Lee”) (U.S. Pub. No. 2017/0358794A1, already of record) in view of Nakazawa et al. (hereinafter “Nakazawa”) (U.S. 2016/0013517A1, already of record).
Regarding claims 1 and 5, Lee teaches a rechargeable lithium battery including a positive electrode, a negative electrode and an electrolyte (see paragraph 67).  The positive electrode includes a positive active material layer formed on a positive current collector (see paragraph 68).  The positive active material includes a core including a lithium intercalation compound and a crystalline coating disposed on a surface of the core and including a crystalline aluminum oxyhydroxide (see paragraph 46).  Given that the positive active material layer is produced uses a mixed positive active material slurry (see paragraph 110), one of ordinary skill in the art would expect the aluminum oxyhydroxide to be located throughout the positive active material layer including, including at a surface portion thereof.
Lee is silent as to the non-aqueous electrolyte comprising lithium fluorosulfonate, lithium bis(oxalato)borate or lithium difluorophosphate.
Nakazawa teaches a nonaqueous electrolyte solution containing an electrolyte and a nonaqueous solvent as well as at least one compound selected from the group consisting of a compound having a fluorosulfonyl structure, a difluorophosphate, and an isocyanate compound (see paragraph 45).  As a compound having a fluorosulfonyl structure, lithium fluorosulfonate is preferred (see paragraph 56).  As a difluorophosphate, lithium difluorophosphate is preferred (see paragraph 77).  
Nakazawa further teaches that as the electrolyte, a lithium salt, an inorganic lithium and an organolithium salt may be used in combination.  As an organolithium salt, lithium bisoxalatoborate may be used (see paragraphs 150 and 162).  
It would have been obvious to one of ordinary skill in the art to have utilized the electrolyte of Nakazawa in the rechargeable lithium battery of Lee because Nakazawa teaches that when the electrolyte solution contains an electrolyte and a nonaqueous solvent as well as at least one compound selected from the group consisting of a compound having a fluorosulfonyl structure, a difluorophosphate, and an isocyanate compound, it is likely that the nonaqueous electrolyte battery using the resultant nonaqueous electrolyte solution exhibits an effect to improve the cycle characteristics, and that the battery is improved in the high-temperature storage characteristics, so that the amount of the gas generated is reduced, avoiding battery expansion (see paragraph 46).
Regarding claim 2, Lee teaches that the coating compound may be used in an amount of 0.05 mol % to about 2 mol % based on 100 mol % of the lithium intercalation compound.  Thus, given 2 mol % of an aluminum oxyhydroxide coating compound having a molecular weight of 59.99 g/mol, and 100 mol % of a LiCoO2 core compound (see paragraph 109) having a molecular weight of 97.87 g/mol, the mass fraction of aluminum oxyhydroxide is approximately 1.21%.
Regarding claim 8, Nakazawa teaches that the electrolyte may further comprise an assistant compound, wherein the assistant compound may include an aromatic compound such as biphenyl or cyclohexylbenzene (see paragraphs 240 and 244).
Regarding claim 9, Lee teaches that the concentration of the lithium fluorosulfonate contained in the nonaqueous electrolyte solution may be 0.1% by mass or more and 3% by mass or less (see paragraph 57).
Regarding claim 10, Nakazawa teaches that the proportion of the organolithium salt to the entire nonaqueous electrolyte solution is 0.1% by mass or more and 20% by mass or less (see paragraph 162).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).
	Regarding claim 11, Nakazawa teaches that the concentration of the lithium difluorophosphate contained in the nonaqueous electrolyte solution may be 0.1% by mass or more and 3% by mass or less (see paragraph 78).
	Regarding claim 12, Lee teaches that the negative electrode includes a current collector and a negative active material layer formed on the current collector (see paragraph 74).  The negative active material may comprise a material that reversibly intercalates/deintercalates lithium ions (see paragraph 75).  The material that can reversibly intercalate/deintercalate lithium ions includes a carbon material. The carbon material may be any suitable generally-used carbon-based negative active material in a lithium ion rechargeable battery. Examples of the carbon material include crystalline carbon, amorphous carbon, and mixtures thereof (see paragraph 76).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Nakazawa as applied to claims 1, 2, 5 and 8-12 above, and further in view of Kaiduka et al. (hereinafter “Kaiduka”) (U.S. Pub. No. 2008/0241694A1, already of record).
	Regarding claims 6 and 7, Lee and Nakazawa are silent as to the positive electrode active material containing trilithium phosphate.
	Kaiduka teaches that lithium phosphate may be added to a positive electrode to further enhance the stability of the positive electrode at high potential (see paragraph 23).  The lithium phosphate in the positive electrode may have a content ratio of 0.01 to 5 relative to the mass of the positive electrode active material when the mass of the positive electrode active material is assumed to be 100 (see paragraph 27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added lithium phosphate to the positive electrode of Lee as taught by Kaiduka because Kaiduka teaches that the lithium phosphate contained in the positive electrode serves to enhance the stability of the positive electrode at high potential and thus enhance the cycle characteristic and reversion rate (see paragraph 72).

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
	A)	One of ordinary skill in the art would not have been motivated to select and use the combination of lithium fluorosulfonate, lithium bis(oxalato)borate, and lithium difluorophosphate, and thus would not have arrived at the claimed invention with a reasonable expectation of success.
One of ordinary skill in the art would not have predicted nor expected the results of the claimed invention.

In response to Applicant’s arguments, please consider the following comments:
Not are only are each of lithium fluorosulfonate, lithium bis(oxalato)borate and lithium difluorophosphate each taught explicitly taught within a single reference, but each is explicitly associated with specific advantages in the performance of a nonaqueous electrolyte secondary battery.
	With regard to lithium fluorosulfonate, Nakazawa teaches that with the addition of fluorosulfonates to a nonaqueous electrolyte, it is likely that the resultant nonaqueous electrolyte battery exhibits a satisfactory effect to improve the cycle characteristics, and that the battery avoids a disadvantage in that the high-temperature storage characteristics become poor to increase the amount of the gas generated, lowering the discharge capacity maintaining ratio or causing battery expansion (see paragraph 57).
	With regard to lithium oxalatoborate, Nakazawa teaches that lithium oxalatoborate is among preferred lithium salts from the viewpoint of the effect of improving, e.g., output characteristics, high-rate charge/discharge characteristics, high-temperature storage characteristics, and cycle characteristics (see paragraph 159).
	With regard to lithium difluorophosphate, Nakazawa teaches that with the addition of difluorophosphates to a nonaqueous electrolyte, it is likely that the resultant nonaqueous electrolyte battery exhibits a satisfactory effect to improve the cycle characteristics and that the battery is improved in the high-temperature storage characteristics so that the amount of the gas generated is reduced, avoiding the occurrence of a lowering of the discharge capacity maintaining ratio or battery expansion (see paragraph 78).
	It follows from the above that one of ordinary skill in the art would have a very clear expectation of success in combining lithium fluorosulfonate, lithium bis(oxalato)borate, and lithium difluorophosphate as explicitly taught by Nakazawa.
	B)	Applicant points to Table 1 in support of the allegedly unexpected results realized by the present invention.  The scope of the data presented in Table 1, however, in substantially narrower than that of claim 1.  Where claim 1 permits any species of hydrated alumina, and further permits lithium fluorosulfonate, lithium bis(oxalato)borate and lithium difluorophosphate to be present in any amount, the Examples of Table 1 are limited only to aluminum oxyhydroxide, and further provide lithium fluorosulfonate only in an amount between 0.05% and 3% by mass, lithium difluorophosphate only in the amount of 0.1% by mass, and lithium bis(oxalato)borate only in the amount of 0.1% by mass.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  See In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (see MPEP § 716.02(d)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727